internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ ----------------------------------- ---------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- telephone number --------------------- refer reply to cc pa apjp b01 plr-159663-04 date date taxpayer is the trustee for several foreign trusts each trust is the sole legend taxpayer ------------------------------------------------------------------------------ country a --------------------- bank ---------------------- dear ---------------- this letter responds to your letter dated date requesting the following rulings shareholder of a foreign_corporation and that corporation makes passive investments in various portfolio securities in the united_states and outside of the united_states where the foreign_corporation makes dividend payments by depositing money into a bank account maintained by the taxpayer as trustee and located in the united_states the foreign_corporation is not required to issue information returns pursuant to sec_6042 some of the trusts loan money to the foreign_corporation where the foreign_corporation makes interest payments on that loan by depositing money into a bank account maintained by the taxpayer as trustee and located in the united_states the corporation is not required to issue information returns pursuant to sec_6049 where taxpayer as trustee sends proceeds from dividend payments to a bank account maintained by the beneficiary taxpayer is not required to file information returns with the service pursuant to sec_6042 where taxpayer as trustee sends proceeds from interest payments to a bank account maintained by the beneficiary taxpayer is not required to file information returns with the service pursuant to sec_6049 plr-159663-04 facts taxpayer is a country a subsidiary of bank and serves as a trustee for a number of foreign trusts established or settled exclusively by nonresident_aliens each trust at issue owns all of the outstanding_stock of a foreign_corporation whose sole purpose is to make passive investments in other foreign_corporations that include but are not limited to stocks bonds and mutual funds in addition some of the corporations owned by the trusts have borrowed money from the respective trust to fund its investments the foreign_corporations do not engage in a trade_or_business in the united_states nor do any of the corporations maintain an office or other fixed place of business in the united_states the corporations owned by the trusts receive income from its foreign investments the corporations will then make distributions to the trust and if applicable make payments on obligations it has to the trust officers or employees of taxpayer located in country a handle the approval and authorizations of distributions from the foreign_corporation you state that these distributions qualify as dividends that are income_from_sources_without_the_united_states as defined by sec_862 or as interest payments that are income_from_sources_without_the_united_states as defined by sec_862 the taxpayer as trustee will then transfer the payments to an account maintained by the non-resident alien beneficiaries taxpayer wants to accomplish these distributions through the following process step the foreign_corporation will issue a dividend or make interest payments to its shareholder the trust into an account maintained by taxpayer as trustee of the trust for business reasons taxpayer maintains this account in the united_states step taxpayer as trustee transfers the proceeds of these payments to the individual beneficiary’s account which may or may not be located in the united_states taxpayer has requested a ruling that the distributions in step sec_1 and do not trigger the information reporting requirements of sec_6042 and sec_6049 of the code law sec_6042 requires any person who makes payments of dividends aggregating dollar_figure or more to any other person or who receives payments of dividends as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the dividends so received shall file an information_return with the service plr-159663-04 sec_6042 defines a dividend as any distribution by a corporation that is a dividend as defined by sec_316 sec_6042 states that to the extent provided in regulations the term dividend does not include any distribution or payment by a foreign_corporation to a foreign_corporation a nonresident_alien or a partnership not engaged in a trade_or_business in the united_states and composed in whole or in part of nonresident_aliens sec_6049 requires any person who makes payments of interest aggregating dollar_figure or more to any other person or who receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall file an information_return with the service sec_6049 provides that interest does not include any amounts paid to the extent provided in regulations sec_1_6042-3 provides that dividends do not include distributions or payments from sources outside the united_states paid outside the united_states by a non-u s payor or a non-u s middleman this regulation uses the definitions for non- u_s_payor from sec_1_6049-5 and uses the circumstances described in sec_1_6049-5 for when a payment is considered to be made outside the united_states sec_1_6049-5 provides that interest does not include amounts from sources outside the united_states paid outside the united_states by a non-u s payor or a non- u s middleman sec_1_6049-5 defines a non-u s payor as a payor other than a u_s_payor sec_1_6049-5 through vi define a u_s_payor as a person described in sec_7701 the government of the united_states or the government of any state or political_subdivision thereof a controlled_foreign_corporation within the meaning of sec_957 a foreign_partnership if at any time during its tax_year one or more of its partners are u s persons who in the aggregate hold more than percent of the income or capital interest in the partnership or if at any time during its tax_year it is engaged in the conduct_of_a_trade_or_business in the united_states a foreign_person percent or more of the gross_income of which from all sources for the three-year period ending with the close of its taxable_year preceding the collection or payment was effectively connected with the conduct of trade_or_business_within_the_united_states or a u s branch of a foreign bank or foreign_insurance_company described in sec_1_1441-1 sec_1_6049-5 states that an amount is considered paid outside the united_states where the payor completes the acts necessary to effect payment outside the united_states a payment is not considered to be made within the united_states merely plr-159663-04 by reason of the fact that it is made on a draft drawn on a united_states bank account or by a wire or other electronic transfer from a united_states_account notwithstanding this general_rule sec_1_6049-5 provides that without regard to the location of the account from which the amount is drawn an amount that is described in sec_1_6049-5 or ii and paid_by transfer to an account maintained by the payee in the united sates or by mail to a united_states address is not considered to be paid outside the united_states an amount is described in sec_1_6049-5 if it is paid_by an issuer or paying agent of the issuer and the obligation is either a issued by a u_s_payor b registered under the securities act or c listed on an exchange that is registered as a national securities exchange in the united_states or included in an interdealer quotation system in the united_states an amount is described in sec_1_6049-5 if it is an amount_paid by a u s middleman that as a custodian nominee or other agent of a payee collects the amount for or on behalf of the payee analysis in this case the payments at issue in step are dividend and interest payments paid_by a foreign_corporation to a foreign_trust pursuant to sec_1_6042-3 and sec_1_6049-5 the dividend and interest payments will not be subject_to information reporting where the following two requirements are met first the payments must be from sources outside the united_states and second the payments must be paid outside the united_states by a non-u s payor or non-u s middleman regarding the source of the payment the information you provide states that the dividend and interest payments are all from sources outside the united_states based on your representations the first requirement has been met we express no opinion regarding the source of any payments that any of the corporations has made or will make to its shareholders second it must be determined if the payments are made outside the united_states the corporation making the payments is a foreign_corporation the officers of the corporation are located in country a as the authorizations and approval for the distributions from the corporation is completed in country a the acts necessary to effect payment are completed outside of the united_states accordingly the corporation has complied with the general_rule of sec_1_6049-5 nevertheless the payments are made to a bank account located in the united_states therefore if the dividends or interest payments are described in sec_1_6049-5 or ii then the payments are considered to be made within the united_states here the dividend and interest payments are made by a foreign_corporation the foreign_corporation is not described in sec_1_6049-5 through vi therefore the foreign_corporation is not a u_s_payor under sec_1_6049-5 and section plr-159663-04 e i a does not apply further the obligations at issue are not registered under the securities act nor are they listed on an exchange that is registered as a national securities exchange in the united_states or included in an interdealer quotation in the united_states therefore sec_1_6049-5 and c do not apply in addition the foreign_corporation is making payments directly to its shareholder which is the trust as there is no middleman involved sec_1_6049-5 does not apply because the foreign_corporation complied with the general_rule of sec_1 e and sec_1_6049-5 or ii does not apply the dividend and interest payments from the foreign_corporation to the foreign_trust are made from without the united_states as the payor has completed the acts necessary to effect payment outside of the united_states the payments made by the corporation are not dividends pursuant to sec_1_6042-3 accordingly the dividends at issue in this case are not subject_to the information reporting requirements of sec_6042 similarly based on the analysis above the interest payments are amounts from sources outside the united_states paid outside the united_states by a non-u s payor therefore the payments made by the foreign_corporation to the trust are not interest payments pursuant to sec_1_6049-5 accordingly these payments are not subject_to the information reporting requirements of sec_6049 next it must be determined if the money transferred from the trust to the beneficiary described in step is subject_to the information reporting requirements of either sec_6042 or sec_6049 sec_6042 requires every person who receives payments of dividends as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the dividends so received to file an information_return with the service as described above the dividends made by the foreign_corporation are not dividends for purposes of sec_6042 accordingly the payments made by taxpayer as trustee to the beneficiary are not subject_to the information reporting requirements of sec_6042 sec_6049 requires every person who receives payments of interest as so defined as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received to file an information_return with the service as described above the payments made by the foreign_corporation to the trust are not interest payments for purposes of sec_6049 accordingly the payments made by taxpayer as trustee to the beneficiary are not subject_to the information reporting requirements of sec_6049 conclusions based solely on the information provided and the representations made we conclude shareholder of a foreign_corporation and that corporation makes passive investments in taxpayer is the trustee for several foreign trusts each trust is the sole plr-159663-04 other foreign_corporations where the foreign_corporation makes dividend payments by depositing money into a bank account maintained by the taxpayer as trustee and located in the united_states the foreign_corporation is not required to issue information returns pursuant to sec_6042 some of the trusts loan money to the foreign_corporation where the foreign_corporation makes interest payments on that loan by depositing money into a bank account maintained by the taxpayer as trustee and located in the united_states the corporation is not required to issue information returns pursuant to sec_6049 where taxpayer as trustee sends proceeds from dividend payments to a bank account maintained by the beneficiary taxpayer is not required to file information returns with the service pursuant to sec_6042 where taxpayer as trustee sends proceeds from interest payments to a bank account maintained by the beneficiary taxpayer is not required to file information returns with the service pursuant to sec_6049 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer_representative sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice procedure administration cc
